DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 6, 12, 16 and 23.
Cancelled: 5 and 15.
Pending: 1-4, 6-14 and 16-23.  
Response to Arguments
Applicant overcame all prior art rejection as stated in the office action dated 01/05/2022 and only ad Double Patenting (DP) rejection remained. Applicant filed a Terminal Disclaimer (TD) to overcome the DP rejection on 02/16/2022. In view of the approved TD dated 02/17/2022, the application is passed to allowance.
Allowable Subject Matter
Claim(s) 1-4, 6-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are LALAM and YOON.
LALAM discloses a single multichip package is provided, comprising: a substrate having opposing upper and lower surfaces. A first die is mounted on the upper surface of the substrate and includes one or more non-volatile memory devices. A second die is mounted on the upper surface of the substrate, and includes at least one of: (a) a non-volatile memory controller that facilitates transfer of data to/from the one or more non-volatile memory devices, (b) a register clock driver for volatile memory devices, and/or (c) one or more multiplexer switches configured to switch between two or more of the volatile memory devices. A plurality of wire bonds connect the first and second dies. A plurality of solder balls are located on the lower surface of the substrate for mounting the single multichip package to a printed circuit board, the plurality of solder balls electrically coupled to the first die and the second die.
YOON discloses a nonvolatile memory module includes volatile memory devices sharing a data bus and a control bus; at least one nonvolatile memory device; and a controller for backing up data stored in the volatile memory devices into the nonvolatile memory device at a power failure of a host, and restoring data backed up in the nonvolatile memory device to the volatile memory devices at recovery of the power failure, the controller including: a command/address snooping logic for snooping on a command and an address inputted from a memory controller of the host, and analyzing amounts of  

Re: Independent Claim 1 (and dependent claim(s) 2-4 and 7-11), there is no teaching or suggestion in the prior art of record to provide:
 a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the output of the RCD is a first RCD output and the plurality of volatile memories is a first plurality of volatile memories, the RCD further includes a second RCD output, and the apparatus further comprises a second plurality of volatile memories and a second C/A multiplexer including a third C/A mux input coupled to the second RCD output, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.

Re: Independent Claim 6, there is no teaching or suggestion in the prior art of record to provide:
a command/address (C/A) multiplexer including a first C/A mux input coupled to an output of the RCD, a second C/A mux input coupled to the controller, and a C/A mux output coupled to the plurality of volatile memories; and a data multiplexer including a first data mux input coupled to an external connector of the apparatus, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the RCD is a first RCD and 

Re: Independent Claim 12 (and dependent claim(s) 13-14 and 17-22), there is no teaching or suggestion in the prior art of record to provide:
a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output, a second C/A mux input coupled to the controller, and a first C/A mux output coupled to the first plurality of volatile memories; and a data multiplexer including a first data mux input configured to be coupled to the host data bus by the connector, a second data mux input coupled to the controller, and a data mux output coupled to at least one of the plurality of volatile memories, wherein the plurality of volatile memories is a first plurality of volatile memories and the RCD further includes a second RCD output, further comprising a second plurality of volatile memories and a second C/A multiplexer including a third C/A mux -4- 155522615.1Application No. 17/143,120Attorney Docket No. 010829-9231.US02 Client Reference No. 2017-0299.02/US input coupled to the second RCD output, a fourth C/A mux input coupled to the controller, and a second C/A mux output coupled to the second plurality of volatile memories.

Re: Independent Claim 16, there is no teaching or suggestion in the prior art of record to provide:
a registering clock driver (RCD) including a first RCD output and a first RCD input coupled to the connector and configured to be coupled to the host command/address bus by the connector; a command/address (C/A) multiplexer including a first C/A mux input coupled to the first RCD output, a 

Re: Independent Claim 23, there is no teaching or suggestion in the prior art of record to provide:
a first plurality of memories on the substrate; a second plurality of memories on the substrate, wherein each of the first plurality of memories is configured to receive the first command/address signals from the connector through a first RCD output of the at least one registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, wherein each of the second plurality of memories is configured to receive the first command/address signals from the connector through a second RCD output of the at least one registering clock driver and to receive the second command/address signals from the controller without intervening the registering clock driver therebetween, wherein each of the first plurality of memories is configured to receive the first data signals from the connector and the second data signals from the controller through a corresponding first data multiplexer, and wherein each of the second 
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov